Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 4/6/2020. Claims 1-18 are pending.

Notes
The present application is a division of application 15078148. 
However, the present application includes subject matter close to the invention that was elected in the parent, examined and allowed, as well as the other invention i.e the non-elected claims in the parent. The Applicant is recommended to choose the other invention i.e Group 2, in this division, as required by MPEP 802.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-5 and 17 are drawn to authenticating biometrics during a length of time, and updating biometrics based on increasing the enrolled area, classified in G06F21/32.
Group II: Claims 6-16 and 18: updating biometric authentication data in an enrollment database by determining similarity and correlation between images, determining conditions to replace one image in the enrollment database using overlap regions compared to threshold, classified in G06V10/75, G06V10/462 and G06F16/23.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination are separately usable.  In the instant case, subcombination I has separate utility such as 
a method for updating biometric authentication data in a database stored in a memory of a device, the method comprising: authenticating an input image including biometric information of a biometric feature of a user based on enrolled images in the database stored in the memory; identifying a portion of the input image that is not overlapped by any of the enrolled images; determining whether a size of the portion of the input image is lower than an upper threshold selected to exclude outliers, and higher lower than an lower threshold selected to increase a registration area of the biometric authentication data in the database stored in the memory; and adding the input image to the database based on the determining, wherein the adding increases an enrolled area of the biometric feature of the user, classified in G06F21/32, has separate utility from the subcombination of updating biometric authentication data in an enrollment database by determining similarity and correlation, determining conditions to replace one image in the enrollment database using overlap regions compared to threshold, classified in a different group/subgroup.  Subcombination II has separate utility such as
A method for updating biometric authentication data in an enrollment database (DB), the method comprising: receiving an input image including biometric information; determining a first similarity based on sizes of overlap regions between the input image and enrolled images in the enrollment DB; determining whether to enroll the input image in the enrollment DB, based on whether the first similarity is below an upper threshold, the upper threshold based on sizes of overlap regions between the enrolled images; and   enrolling the input image based on the determination of whether to enroll the input image in the enrollment DB, wherein the determining the first similarity includes, determining correlations in the overlap regions between the input image and the enrolled images, determining the sizes of the overlap regions between the input image and the enrolled images, and determining similarities between the input  classified in G06V10/75, G06V10/462 and G06F16/23, and has separate utility from the subcombination of authenticating biometrics during a length of time, and updating biometrics based on increasing the enrolled area, classified in a different group/subgroup.  See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

Applicant is reminded that upon the cancellation of claims to a non-electedinvention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if oneor more of the currently named inventors in no longer an inventor of at least one claimremaining in the application. Any amendment of inventorship must be accompanied bya petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1). 

Conclusion
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        3/14/2022